PER CURIAM.
In this case, appellant challenges several special conditions of probation. Condition 11 requires that appellant not visit bars, restaurants or any places serving alcoholic beverages without permission from his probation officer. Condition 21 requires that he not be within three blocks of known high drug areas as determined by his probation officer. We strike these conditions on the authority of Edmunds v. State, 559 So.2d 415 (Fla. 2d DCA 1990) and Huff v. State, 554 So.2d 616 (Fla. 2d DCA 1989). We otherwise affirm.
CAMPBELL, A.C.J., and LEHAN and PARKER, JJ., concur.